DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the back cover is fixedly connected with the outer frame body and/or the inner frame body” in lines 10-11. It is not clear from the claim whether the back cover is fixedly connected with the outer frame body  or  the inner frame body or both. For the purpose of the examination, the examiner has considered that the back cover is fixedly connected with the inner frame body.

The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites “a distance between the circuit board and the auxiliary cover body is substantially smaller than a distance between the circuit board and the display module” in lines 1-3. It is not clear what is meant by “substantially smaller” in the claim, to what extent, the distance between the circuit board and the auxiliary cover body is smaller than the distance between the circuit board and the display module.
2-19 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160353593; “Park” hereinafter) in view of Yun et al. (US 20170318694 ; “Yun” hereinafter).
Regarding claim 1, Park discloses a display device, comprising: a display module (10) comprising a display panel (20); a back cover (84 and 90) comprising a main cover body (84) and an auxiliary cover body (90) that are detachably connected (“The cover 90 may be removably coupled with the second chassis 84”, Par. [0091]); a circuit board (30B); and a frame module comprising (i) an outer frame body (82), and (ii) an inner frame body  (72) embedded in an inner wall of the outer frame body and connected with the outer frame body (fig. 2C), wherein the display module is fixedly connected to the inner frame body (fig. 2C); the circuit board is electrically connected to the display module (“at least one printed circuit board (PCB) electrically connected to the display module 10”, Par. [0066]); the back cover  (84) faces a surface of the display module away from a display surface (figs. 2A-2C), and the back cover is fixedly connected with the outer frame body and/or the inner frame body (“The middle body 72 is coupled with the second chassis 84. The middle body 72 is coupled with the second chassis 84 along the edges of the second chassis 84”, Par. [0109]) (“The middle body 72 is coupled with the second chassis 84. The middle body 72 is coupled with the second chassis 84 along the edges of the second chassis 84”, Par. [0109]).  
Park does not explicitly disclose the circuit board is fixed on the auxiliary cover body.
Yun teaches an electronic/circuit component (170; “The housing 180 may contain various electronic components 170. For example, this means that it may contain control parts, power supply parts, etc. for driving the display panel 110”, Par. [0052]) fixed on an auxiliary cover body (180).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park to incorporate the circuit board fixed on the auxiliary cover body as suggested by Yun because such modification prevents the heat generated from the circuit components from being concentrated in an area behind the display panel (Par. [0053]).

Claim(s)  2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun as applied to claim 1, and in further view of Sung et al. (US 6894739; “Sung” hereinafter).
Regarding claim 2, Park in view of Yun (relied on Park) discloses wherein the main cover body (84) is fixedly connected to the outer frame body  and/or the inner frame body (“The middle body 72 is coupled with the second chassis 84. The middle body 72 is coupled with the second chassis 84 along the edges of the second chassis 84”, Par. [0109]), and an opening (311) is provided on the main cover body (84) (fig. 5C); the auxiliary cover body (90) is connected to the main cover body (84) through the opening (Par. [0102], fig. 5C).
Park in view of Yun does not explicitly disclose the auxiliary cover body comprises a groove having an opening direction facing the display module, and the circuit board is fixed on a surface of the groove.  
Sung teaches an auxiliary cover body (47 or 401) comprises a groove  (PCB housing has accommodating recess for enclosing a PCB 60, fig. 4) having an opening (opening of the accommodating space enclosed by PCB housing 47 through which PCB 60 is installed in the PCB housing 47) direction facing a display module (30), and the circuit board is fixed on a surface of the groove (“the PCB assembly 60 is housed in and fastened to the PCB housing 47”, Col. 5: lines 45- 62; fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun to incorporate a groove in the auxiliary cover and having an opening direction facing the display module, and the circuit board is fixed on a surface of the groove as taught by Sung because such modification prevents the PCB from becoming loose.
Regarding claim 8, Park in view of Yun and Sung discloses wherein a distance between the circuit board and the auxiliary cover body is substantially smaller than a distance between the circuit board and the display module (circuit board 30B is closer to the auxiliary cover 90 than that of the display 20, so the distance between the circuit board and the auxiliary cover body is smaller than the distance between the circuit board and the display module, figs. 2A-4, Park).  

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun and Sung as applied to claim 2, and in further view of Kim et al. (US 20180180929; “Kim” hereinafter).
Regarding claim 3, Park in view of Yun and Sung discloses the display device of claim 2.
Park in view of Yun and Sung does not disclose wherein the main cover body and the auxiliary cover body are made of different materials.  
Kim teaches a main cover body (120) and an auxiliary cover body (140) of a display device are made of different materials (“The inner cover 120 may include a plastic material”, Par. [0081]; “The outer cover 140 may be formed of a metal material”, Par. [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of  Park in view of Yun and Sung to have the main cover body and the auxiliary cover body are made of different materials because such modification helps to dissipate heat from the display device.
	Regarding claim 4, Park in view of Yun and Sung and Kim (relied on Kim) discloses wherein the main cover body is made of plastic material (“The inner cover 120 may include a plastic material”, Par. [0081]), and the auxiliary cover body (140) is made of metal material ( “The outer cover 140 may be formed of a metal material”, Par. [0080]).  
Regarding claim 5, Park in view of Yun and Sung and Kim (relied on Yun) discloses wherein the main cover body (150) is made of electromagnetic shielding material or conductive material (“The module cover 150 may be made of material with high thermal conductivity. For example, this means that the module cover 150 may be made of aluminum material”, Par. [0057]).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun and Sung as applied to claim 2, and in further view of Hata et al. (US 20160135282; “Hata” hereinafter).
Regarding claim 6, Park in view of Yun and Sung discloses the display device of claim 2.
Park in view of Yun and Sung does not disclose wherein a thermally conductive layer is provided between a chip on a surface of the circuit board facing the auxiliary cover body and the auxiliary cover body.  
Hata teaches a display device comprising a thermally conductive layer or sheet (35) provided between a chip (21) on a surface of a circuit board (17) facing a cover (32) and the cover (32).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of  Park in view of Yun and Sung to incorporate a thermally conductive layer or sheet in between the chip disposed on the circuit board and the auxiliary cover body as suggested by Hata because such modification help in transmitting heat from the chip to the auxiliary cover body.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun and Sung as applied to claim 2, and in further view of Wang et al. (US  20060268193; “Wang” hereinafter).
Regarding claim 7, Park in view of Yun and Sung discloses the display device of claim 2.
Park in view of Yun and Sung does not disclose wherein the circuit board has an engagement hole, a surface of the groove has an engagement block, and the circuit board is fixed to the auxiliary cover body through the engagement hole and the engagement block.  
Wang teaches a display device comprising a circuit board (30) having an engagement hole (hole corresponding to the studs 402, figs 1-3)3, a surface of the groove (accommodating space of the housing 45) has an engagement block (402), and the circuit board is fixed to an auxiliary cover body (40) through the engagement hole and the engagement block (Par. [0014]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun and Sung to incorporate an engagement hole in the circuit board, and an engagement block on surface of the groove, such that the circuit board fixed to the auxiliary cover body through the engagement hole and the engagement block as taught by Wang because such modification further prevents the PCB from becoming loose by an external impact.

Claim(s)  9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun as applied to claim 1, and in further view of Yang et al. (US 20080060244; “Yang” hereinafter).
Regarding claim 9, Park in view of Yun discloses the display device as claimed in claim 1.
Park in view of Yun does not explicitly disclose wherein the inner frame body comprises a plurality of side frames connected end to end in sequence, the plurality of the side frames are connected to form a frame shape, and two adjacent side frames are fixedly connected by an adapter.  
Yang (figs 17-19) teaches a display device comprising a frame; the frame (510, 550, 530, 570, 520, 540, 5680) body comprises a plurality of side frames (510, 550, 530, 570) connected end to end in sequence, the plurality of the side frames (510 and 550, 530 and 570, 550 and 530, 510 and 570) are connected to form a frame shape, and two adjacent side frames are fixedly connected by an adapter (520).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun to have the inner frame body comprises a plurality of side frames connected end to end in sequence, the plurality of the side frames are connected to form a frame shape, and two adjacent side frames are fixedly connected by an adapter as taught by Yang because such modification makes the manufacturing of the display device cheaper and also assembling of the display device components easier.
Regarding claim 10, Park in view of Yun and Yang (relied on Yang, figs. 17-18) discloses wherein each of the adapters (520, 540, 580) connects two of the side frames (510 and 550, 550 and 530, 510 and 570) extending in different directions.  
Regarding claim 11, Park in view of Yun and Yang (relied on Yang, figs. 17-18) discloses wherein the plurality of the side frames (510, 550, 530, 570) comprise a first side frame (550) and a second side frame (530) that are connected with each other, one end surface of the first side frame (550) is attached to one end surface of the second side frame (530), the adapter (540) is arranged on a side away from the outer frame body, and is connected to the first side frame and the second side frame (figs 17-18).
Regarding claim 13, Park in view of Yun and Yang (relied on Yang, figs. 17-18) discloses wherein the first side frame (550) and the second side frame (530) are respectively provided with a slot on a side facing away from the outer frame body, and the adapter (540) is embedded in the slots (figs. 17-18).  

Claim(s)  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun and Yang as applied to claim 11, and in further view of Hsieh (US 20080074877; “Hsieh” hereinafter).
  Regarding claim 12, Park in view of Yun and Yang (relied on Yang, figs. 17-18) discloses wherein the first side frame (550) and the second side frame (530) comprises: a main frame body (531) arranged to be attached along the inner wall of the outer frame body (601); and a side frame body (537) connected to the main frame body (531) and extending to a side away from the outer frame body.
Park in view of Yun and Yang does not disclose wherein the adapter comprises: a first side surface attached to the main frame body of the first side frame, a second side surface attached to the side frame body of the first side frame, a third side surface attached to the main frame body of the second side frame, and a fourth side surface attached to the side frame body of the second side frame.
Hsieh (figs 1-3, 5) teaches a display device comprising a frame (40) further comprising a first side frame (42) and a second side frame (43); the first side frame and the second side frame respectively comprises: a main frame body (upper horizontal portion of the first side frame 42) arranged to be attached along the inner wall of an outer frame body (241); and a side frame body (vertical portion of the first side frame 42) connected to the main frame body and extending to a side away from the outer frame body (241), wherein the adapter comprises (44): a first side surface (upper horizontal surface of 441, fig. 3) attached to the main frame body of the first side frame, a second side surface (vertical portion of the connecting portion 441) attached to the side frame body of the first side frame, a third side surface (upper horizontal surface of 442, fig. 3) attached to the main frame body of the second side frame, and a fourth side surface (vertical portion of the connecting portion 442, fig. 3) attached to the side frame body of the second side frame (figs. 3, 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun and Yang to have the adapter that comprises: a first side surface attached to the main frame body of the first side frame, a second side surface attached to the side frame body of the first side frame, a third side surface attached to the main frame body of the second side frame, and a fourth side surface attached to the side frame body of the second side frame as taught by Hsieh because such modification provides mechanically stronger connection between the adapter and the first side frame and the second side frame.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun as applied to claim 1, and in further view of Kawashimo et al. (US 20140118198; “Kawashimo” hereinafter).
Regarding claim 16, Park in view of Yun discloses the display device of claim 1
Park in view of Yun does not disclose wherein a through hole is defined on the inner frame body, and a blind hole is provided on the outer frame body at a position opposite to the through hole; the display module further comprises an antenna, wherein the antenna penetrates the through hole, extends into the blind hole, and is fixed on the outer frame body.  
Kawashimo teaches a display module (fig. 1) comprising an inner frame body (26) and an outer frame body (23); wherein a through hole (hole surrounded by 40 or 42, fig. 6) is defined on the inner frame body (26), and an accommodating slot or space (fig. 6) is provided on the outer frame body at a position opposite to the through hole (a slot or accommodating space where the antenna 25 is disposed and is disposed inner to or opposite side of the hole surrounded connection wall 42, fig. 6); the display module further comprises an antenna (antenna 25 or antenna module 51), wherein the antenna (25) penetrates the through hole, extends into the accommodating slot or space, and is fixed on the outer frame body (23).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun to include a hole in the inner frame body and an accommodating slot or blind hole in the outer frame body to accommodate an antenna as taught or suggested by Kawashimo because such modification improves the communication performance of the antenna (Par. [0058]).
Regarding claim 17, Park in view of Yun and Kawashimo discloses the display device of claim 16.
Kawashimo (fig. 2) teaches an outer surface of the antenna (25 or 51) is provided with a first insulating layer (insulating sheet 35).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun and Kawashimo to include an insulating sheet on the outer surface of the antenna as taught by Kawashimo because such modification reduces the influence of the metal portion of the component of the display device and improves the performance of the antenna (Par. [0044]).
Regarding claim 19, Park in view of Yun discloses the display device of claim 1
Park in view of Yun does not disclose wherein the outer frame body is made of wood or plastic material, and the inner frame body is made of metal.  
Kawashimo teaches a display device comprising an outer frame body (23) is made of wood or plastic material (“each of the upper cover 23 and the lower cover 24 is made of, for example, a synthetic resin”, Par. [0035]), and the inner frame body (26) is made of metal (“The middle frame 26 is made of metal”, Par. [0036]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun to have the outer frame body made of plastic material and inner frame body as taught by Kawashimo because it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yun as applied to claim 1, and in further view of Nitanai (US 20190212609; “Nitanai” hereinafter).
Regarding claim 16, Park in view of Yun discloses the display device of claim 1
Park in view of Yun does not disclose wherein the inner frame body and the outer frame body are connected by a screw, and an insertion direction of the screw is a direction from the inner frame body to the outer frame body.  
Nitanai (fig. 1) teaches a display device comprising an inner frame body (131) and an outer frame body (4); wherein the inner frame body and the outer frame body are connected by a screw (B1), and an insertion direction of the screw (B1) is a direction from the inner frame body (131) to the outer frame body (4 or 41b, figs. 1, 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Park in view of Yun to include a screw that connects the inner frame body to the outer frame body an insertion direction of the screw is a direction from the inner frame body to the outer frame body as taught by Nitanai because such modification helps to fixed the inner frame body and the outer frame body together, and the insertion direction of the screw being from the inner frame body to the outer frame body direction helps to prevent the exposure of the screw outside which adds the aesthetic feature to the display device.

Allowable Subject Matter
Claims 14-15 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 9, 10, 11 and 13, and a combination of limitations that an inner wall of the slot of the first side frame close to the second side frame comprises a limiting surface facing the second side frame and used to limit the adapter connecting the first side frame and the second side frame. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, and a combination of limitations that the display device further comprises a fixing plate provided between the display module and the main cover body, and the fixing plate comprises a first fixing hole and a second fixing hole, the fixing plate is fixed on the display module through the first fixing hole, and the second fixing hole corresponds to a hole position of the main cover body. None of the reference art of record discloses or renders obvious such a combination.
Claim 15 is objected as being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841